


Exhibit 10
Symbion Holdings Corporation
2007 EQUITY INCENTIVE PLAN


FIRST AMENDMENT


THIS AMENDMENT to the Symbion Holdings Corporation 2007 Equity Incentive Plan
(the “Plan”) is made on this 23rd day of January, 2012, by Symbion Holdings
Corporation (the “Company”).


RECITALS:


WHEREAS, the Company adopted the Plan effective August 23, 2007 for the purposes
stated in Section 1 of the Plan;


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
desires to (i) amend the terms for vesting and exercise of options previously
issued under the Plan and (ii) authorize an additional 2,400,000 shares for
future awards granted annually under the Plan;


WHEREAS, Section 11(a) of the Plan permits the Committee to amend the Plan and
approval of the shareholders is required under certain circumstances and under
certain agreements of the Company; and


WHEREAS, the Committee has determined in the exercise of its reasonable good
faith judgment that the amendments to the Plan will not adversely affect the
right of any Participant under any outstanding Award;


NOW, THEREFORE, the Plan is hereby amended as follows, effective upon approval
of the shareholders of the Company provided on January 23, 2012:


1.    Section 5(a) of the Plan is restated as follows:


(a)Subject to adjustment as provided in Section 5(e), up to 3,839,062 Common
Shares, par value $0.01 per share, of the Company shall be available for
issuance under this Plan. Effective January 23, 2012, an additional 2,400,000
Common Shares, par value $0.01 per share, of the Company shall be available for
issuance under this Plan, which the Committee may issue through Awards that are
granted annually or from time to time. For the avoidance of doubt, any increase
in the number of Common Shares available for issuance under this Plan following
the Common Shares becoming listed or quoted on a Qualified Exchange shall
require an amendment of this Plan in accordance with Section 11(a).


2.    Section 11(b) of the Plan is restated as follows:


(b)The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award; provided, that no such action
shall impair the rights of any affected Participant or holder or beneficiary
under any Award theretofore granted under this Plan, as determined in the
reasonable good faith judgment of the Committee.


3.    Unless defined in this Amendment, capitalized terms will have the same
meanings ascribed to them in the Plan.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this instrument on behalf of
the Company to amend the Plan on the date first written above, to be effective
as provided herein.


SYMBION HOLDINGS CORPORATION
                        
                        
By:
/s/ Clifford G. Adlerz
 
Clifford G. Adlerz
 
President and Chief Operating Officer

                        




